Bon. R. 3. Wyebe,.Pee 2


    by the CoOernor, when doe8 or when did the
    bill beoome a 1awV

          House Bill 817, Aots of 1939, 46th Le@lature,
being an aot amendIng ArtIole 6869, Revised CIrIl StatuteS,
1925, as amended by the Act8 ai 1029, 41St Legislature,
First Called Ses8Ion, ch. ll3, Se&Ion 1, by adtIlna a new
motion thereto, to be known a8 Artlole 6f369b,dth 8eotlon
2 thereof oontolning an emergenoy'olarure,~ovldecrz
          "Artlole 6869b.   Provided that in OOUXltie8
    havingapop~tionOf1~8t~~tythO\wmd
    (20,009),aa0ordIne to tha last preosding federal
    Cen8U8, and haviag a property Yaluatioa In eXOO8S
    of 0ae Hundred UUll.on Dollars (#lo0 OOO,OOO),
    acoordlng to the approved State and bounty tag
    rolls ror fhe preoebing year, the 8her%ff, ln the
    mann6rnowprssorIbed bylaw,8haUhave        thea&-
    thority to appoint not t.6ezaeed fourteen (14)
    deputiee;Said number to %nalude Court kll%ff8'
    and jailers, and eaid depWe8     to roWIre the
     eompeasatlon -sow allowed by law."

          Sootion 2 o? the alath sot aontaI~   the emergenoy
olawse, *hi&k read8 a8 fOlbWW1

          veo. 2, The faot that 8otiatI88ha*...
     rapid oil iiel@ a*,          Inorea8ed erIrd.aal
     aotipities, and 88Yerfd full-time DirrtriotCotlrt8
     b8vs beon eompeuea to aployadditlon~l Court
     bailiff8 and jailers al@ the pue8tion 18 batw
                            iW8 and jaUer8 mo8t be
     raised that these ba 8.l
     aonsidered as deptiie8 ia detiexm%&q the number
     of8mplOyee8,thtur hamperingthe law 8tioreMt.
     aotiritles, oreate an emesmey   end -ratWe
     public neOe88lty I?W&piriagthat tbe~~ZlStItUtI0~
     BuleprovidIngior therea4lngof bilfsoathree
     SCrmrsJ.dayi3illbOth~U8W    be8Usgbl%dOd,aabSaid
     rule i-8hereby sUspended, aad this Aat Sh&   take
     effeot inmedIately upon bea   s/gned by th& Covdr-
     nor, aud it IS 80 enaOtedrm
          House Bill 8lTmakeS noreiqenae    Inlkr.prov%Sion8
to aompen8atlon payable to the deputies aad bea   ELIamend-
ment to ArtIo3.e6869, would not me&    or broaden the 8oap,
Eon. R. S. Kyche, Pa59 3



of thot provlelon of the amended article whloh provides
that if In the opinion of the commIeslonersJoourt fees OS
the sheriff'soiiioe are not sutfioientto juatiiy the pay-
ment of salariesof such deputies, the oomml.seloners* oourt
shall have the power to pay the same out of the General Fund
OS the oounty.
             Artlole 1041, C. C. P.'lE25, aa amended, with re-
ferenoe to the oompeneatlonallowed for eaoh guard or matron
provides that eaoh matron neoessarilyemployad in t.hesafe-
kaepln of prisoners, shall be allowed Two Bollara,aad?Mty
oelitsf$2.50) for eaob day. Thls rate Is spoolfled tb be
paid In all counties of leea than forty thousand Inhabitants,
and ln such oountles, the artlole makes no provision for an
allowaaoe for the servioes qf jailer. - Oooper et ,a1V. John-
son County, 212 S. K. 528; State vi Carries,105 9. 011. (2) 597.
             Tbib department in our oplnlon O-122, found in
Book I, Volume I, page 20 o? tha month&y reports of ths Attor~
ney General, ham held that under Artlole 16, Seation 40 of the
Oonstltutlonof Tere.s;a deputy sheriff would not be author-
ized to serve and aooept pap tisbaflItf.to the grand fury.
You are, th.W8fOre,Oorreot in your ooaolusionthat the tmm
noourt bailiff" as used InEouse Bill 817, oanaot and does not
lnoludo.moh balllfrs as authorized to attend upon *ho gand
jury under the provisions91 &tie10 557 and357b; 0. C. P.,
Ui25.~.
                                          .~
             Artlolo Best, as amended, Revised CUti ,Statntos,~.
1925, provides that for every day the sherltr or his ~dsputio8
shall attend oourt, he.shall reoolte four dollare~($4.00)bo
be paid by the oounty'foruaoh day that the ~sherlffby him-
aelf or a deputy, tihallattana said oourt, The statutee do
ziotprovide for any suoh otrlosr as %ourt balllitW. Csrtaln
duties. however, are Imposed upon the dmrlfr,,among which is
to donstantly.attsna~ upon,juries or provide a deputy tor uuoh
servlos. Is this reapoot, the duties ImpOsed by ~8tatuta
neoesearllyrequire attendanoe upon the.oourt.Sor,whfoha
tea Is prorId& and In whloh aapaolty the sheriff or his de-
puty assigned would be conaIder8d as a uoourt bailltfW.
Your attention is alreotaa  to Artlole 44, C. C. P. 1925,
whioh reads as roilow8:
             *Whenever a duty 46 imposed by this Oode
        upon the sharlff.,,
                          trhosame duty may lawfully be
        performed by his deputy% When there in no 8bar-
        US in a.aountp, the duCie8 oi that oftloe as to
        all prooesdings unaer.the erlmInal ;law,drvelve
        upon the oflloer whew,under -thelaw, is empowered
EOO. R.   9,    Wohe,   Page 4


     to alsahorge the autit38 or 8hi3L?iff;
                                          in oa8e
     of racanoy In the office."

          ATtiOl4 6869, AOtS of 1929 4lst Leg,, Ch. 113,
to whlah the Eou8a Bill in queatlon 18 an ameudment, m-
vi&es a8 follousr

         *Sheriffs 8hal.lham the power, by wrltlng,
    to appoint one or more dsputlw for their res-
    peOtiY4 OOUitis8, to aOnt&Ue h offim     durj.ng
    the plea8ure of the sheriff who 8hall have powez
    au& authority fo psrfonnati the aOts and dutler of
    their prinoi~~    and WCil?yp8r8on 80 appointed .
    shall, befare he enters upon the dutfee  of his
    offlab, taka.aud SUb8Orlbe to the~offlelal oath,
    whIoh shall bo,lndorsad on his appol.ntmnt, to-
    getherwlth the aertlfleate of the offleer a&in-
                       and 8W.h appointment and oath
    lCrt&?.igthe 8I.W-e;
    8hall bQreoord4d itlthe 4fil4d.3of the hrnty
    Clerk and 48poeited in said-offloe. The number
    ofd4pzktl48 appointed bythe8h8rl$f    of anyone
    OoWt~ 8hal1 be urnit& t0 Wt CfXm          tbwe
    in the Justlee prealaot in uhloh 5.8located t&e
    8o~ty8~tOf8uahOOtiy,        andOn    $3XeaOhJil8-
    tlcrepreolnct. and,8 U8t of the80 ap@&aent8~
    shall b4 po8teihug In a 4on8pl4uou8 @.a00 la the
    C10rkt8 OfflSe. . . r-

               hrtlole S9OS aa a.mendm& perWAng   toth+aq@nt-
nl4Itt
     Of   bspUti48,    dde8!
          Whenwer   say dl8trlst, eouuty or prealaot.
    offloer 8hal.lrequire tbs 8OrYlObo or d8lNltle8,
    ,assIatanteor clerk8 in~the performanoe of his
    dutlw   be ahall applytotho   Couut Coml8sloners~
    Court of his aounty for auth&ty, ?n agolnt
    Such deputies, WSi8tants Or Oledf.8,8 ti!Qtby
    sworn applloatloa the nwb8r aeede8, tlm      8itiOll
    tobef%lledandtheemounttobepaLd.~          r al4
    apPll4atlon8hallbe aacrosqpanledbja8tateawnt
    showing the probable reoeipt8 fmmtam,     oom-
    mlaalons a04 oaolpbneatibnto be eolMut.ed by
    said OffiOir~dprinc;the ii8Oa
    bable dlsburssmbntawhloh8
    arlba and expon848 0s raid ctffibotand sala oourt
    Shall-it8       orderautherlzZ.nSth8appolntxuent
    ofswhdeptrfl88,a88ista&8~         @lWkl.aXLdfi.X
    the oolrpanrrationto be p~ldth8mwlWlfnthellml-
     tatfons herein preaorlbetland determine the
     number to be appointed as lnthe dlsexetlon
     OS said oourt may be proper~ provided that in
     no owe bhall the Comlmloner8~     Court or any
     mmber thereof attempt to innuenoe the appoint-
     ment oi any pCW!on a(I deputy, aaalstant OT alerlc
     in any offlees Upon the on      of auoh order
     the offloor appl*           tTK asrrlstanta,de-
                           fafstwo
     puties or alerks shall be authorlzedto a
     them; pro+ldedthat m.%d aompomatlonEd    hai?%
     exoesd the maxlmm amount hemlnafter set out.
     The.aon&enaatlon uhloh ma be allowed to the
                          or a1 erha abova nawd t or
     depUtle8, e&,irta.nttk
     their retiw6   Shad be a reasonable one, not
     to exoeed the followlug anwmtar




     annmaiother assistanta,
     to OX8Oedrmeen siunumu
     pex axmaaa
              etaah.”
         ‘m the oaso or Trawtel vs. sholton, 4$58% 89,      the
reltwautproriaionof  iwtlole 6669,'~ubst~ntlaI4th4s~
as anaated inl689,whiohgrants      autiharitytothesh@rifffo
appoint deputiw endlialta     theirnumbm;radheldto        bo
UirsotO~.     &mh authoxity  as wa8 br this artiale and pro-
lowly    at oowon law give to the sheriff, was by grrrsrdl
law supersedsd   and vwsteU la the owal68lonexe~ ant& atflex
the proylsiona of Utlele MO2, mpmr.       Bush a oonstm~~on
as rPuld harxmizethe two artio&s, 6869 and 3902, m&m,
should be glve~~rithtbe latter artiole ~ontrollfsg. While
said Artlale r6869seelw.to llm%f the dlmx-et%on to be axmr-
elm4 by the sheriff,    we oanmt 6aythat   arueh art%~frr would,
as a matter of law, restrlat the paasr oftha aoamlssWx8*
oourt under Artlale 5902, as:'Wended, .shouldthe:ae~       war-
rant the noeessltyfor the appointnmnt b the rrhmiff at
more depatlea than wuld bo patitted uaiar th6 pxovhtons
of &tie19   68(19.

           In Y&JW of the am6truotloa glaoaU upon the art&-
018 ammde&bythe     bill Itn puwst&%i, ~tneoeusarllgioUors
that 3~usse Bill SW should be ~etx18truedwith Artlole 5902
as amatzdeu* our lntexpretat5.w eg ihe aot lathat*&       u4&brr"
incrlnde e&ah deputy and jailer, inelusiw~ of the80 am f gned
Hon. R; S. Wyoha, P-8    6                                        i '.


and who may attend a8 ubaillfisto the oourt", and who map at-
tend the duties of wjallern,who is appointed as a regular ds-
putp and is authorizedunder the prorlelons of Artlole 390!?,,
as amended.
           In answer to your first question, you are qdrised
that in the opinion OS thlg departmnt, Rouse BI.11817, Aats of
the 46th ~eglslature,Regular Sosslon,~smendlngArtlole 6069,
to be known as Artlole $&fib, la to be oonstrued with Artlole
3908, Revised Civil Statutes, 1928. as amended, with aald lat-
ter art1018 oontrolliq. Hour8 Bill 817 does not pertain to
nor in anywise aiteot the salary or oaapensatlon of deputies
as provided to bq fixed under the provisions or Artlola 5902,
as amended. Th&tizm "deputJes"an used in the bill     algnlilaa
and 1s lnaluaItsor such deputies assigned to the 00~1% as
*oourt balll~fs" and suoh deputies, If any, assigned to tid
who may dl?oharge the duties of njallersw.
          In answer to your seoond puastlon, you are adrlred
that in the opinion of this dopartmnt Houso Bill 817 46th
Legislature,authoricesany one OS the fourteen d~pu&s     named,
Inoludlng jails&q wha 1s duly appointed  by the sheriff as a
regular deputy and who 1s authorizedunder the provisionsof
Artlole 5908, a,semehdsd and puallfles as suoh, to psrrorn t&o
duties of sheriff. The oompenaationto be paid a matron IJI
oountles of less than forty thoussnd inhabitants1s eontrolled
by the provisions of Artlolr 1041 C. 0. P. a8 amemddd, bofng
fixed at Two Dollars~audFl'iityCants (#&SO) per day.
          Wlth.refersaaato your third aad last queatlon pro-
pounded, we examincrd the original House Bill 817 as tiled In
tba offlor or the Seoreteiry of State and find that  saniaraa
passod by over a two-thirds majoslty of both houses; filed In
the Governor's offloe on Jlaroh88, 1953, and in the offloe OS
the Seoretary of Stat., without the %vernor*a    signature on
the 7th day of April, 1939.
            Artlole 5, sCotion 99 of the Constitutiondf Texas
provides:
         WE& law passed by the Legislature,exoept the,
    general appropriationaot, bhall take lffeot or go
    Into foroe until nfaety days aftrr the +djour#uasnt
    of~the session at whloh It naa OXlagted,unless in
    aase of an emergenoy, whioh emeraenoy must be ox-
    pressed in a preamble or in the body of the set,
    the LsgIslature shall;by a vote of tm-thirds of
    all the nmmbera eleoted to aaaohRouse, otherwise
    dlreati said vote to be taken by yeas andnays,
    and entered upon the journalsiw.
Bon. R. a. wyche,   Pa&e 7


           Artlo   4, Seotlon 14 of the Ccm5tltutlo~   of Texas
 in part proyldesr
          93very
              -._ blll
                    - whloh
                       _ - . shall
                                 _ hare
                                   -_ _ passed both
                                               . _ .
     nouses or tne urglelature shau be presentea to
     the Ooveraorror his approyal.. If he approy8
     he shall sign it; but ii he dlsapprooe It, he
     shall return it, with his objeotions, to the
     House In whloh It orlglnat8d, whloh House aholl
     enter the objeotlona at large upon Its Journal,
     and prooeed to rooonslderit. . . , If any bill
     shall not ba returnedby the Clovernor with his
     objeotlons within ten days (Sundays exoepted)
     after it shall hay8 been presented to him the
     same shall be R law, lnllkemauuer    as if be had
     slgned,lt, unless the Lsglslature, by its ad-
     journment, prerent its return, in whloh oase it
     shall be a law' unless he shall rile the same,
     with his objeo~lons, in the off108 of the Seore-
     tory ot State and &lyen notlos thereof by pub118
     proolamatlon wlthln tvnty days after suoh ad-
     journwnt. . . .”
           It will be noted that the only pmylalon a&the
'effective date of the eat 1s contained ln the emergenay o&ause
.whloh reads that the aot w&all take erieot lnsnedlate~ upon
belng signed by t&e Goyxmmr, and it 1s so Maoted.*     Berore
any such bill oould becoma atfeotlva as a law, the LXmernor OS
the stat8 1s glrsa a oonstltutloaal right to approve, dlsap-
pro~e,orpermltablllto       beoome alawwlthouthlss;lgnature.
          Uader the provislon6 OS Ml018   4, Seotloa X4 above
set forth, lf a bill remains in the hands OP the Oopemor
without action far tea days troa the date OS ite gresentmsnt
to him, rush bill carryln& an auu8tigenoy
                                        olause beoooms a law
at the expiration of ten days, (Sundays excepted) prwidsd
there 1s expr8ssed stipulation in the bill that it shall be-
oome effeotlve upon its pass.age~~
          In order to &iv8 9ifeOttO the intsutiOn Or the
Legislature la the passage of this bill bJian emsz?genqyolauss,
we oonstrue the word *imnedlatsl~ as being synoagraouswith
the use of such rrordaas "upon its paefkage*or W?om and after
its pawa@    or words of llk9 import.
Hon. R. S. Wyohe, Page S



          I&answer to your third quastion;lt ia the opin-
fonofthfs   d4partmentthatBo~e   Bill al7 beoame qiieotive
on the 8th day of &pril, 1939.

         Trusting the above nnaw8rs your questions, we re-



                                    Your6 rsry truly

                                AlToRwEYoIwIp\ALoFT1M9